DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
Currently, claim 6 has been cancelled and claims 1-5 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Deivasigamani et al. (US Publication No.: 2011/0041781 hereinafter “Deivasigamani”) in view of Jorgensen et al. (US Publication No.: 2005/0133202 hereinafter “Jorgensen”) and further in view of Hikichi et al. (US Publication No.: 2016/0040556 hereinafter “Hikichi”).
With respect to claim 1, Deivasigamani discloses a heat exchanger (Fig. 2c) comprising a plate (Fig. 2c, 27), one finned fluid conductor (Fig. 2c, coil 19 has fins 18. See also fig. 6) and a heat source (Fig. 2c, radial fired burner 14), each fluid conductor 
Deivasigamani discloses one fluid conductor but does not disclose more than one fluid conductor comprises a lumen having a diameter, said diameters of said lumens of said more than one fluid conductor are the same wherein said more than one fluid conductor are interleaved to form a structure of a single-sized lumen in which said heat source is disposed and said more than one fluid conductor allow a low pressure drop in said single flow of fluid and efficient heat transfer from said heat source to all portions of the single flow of fluid by allowing a flue flow of said heat source to flow through at least one opening between at least two consecutive coil loops composed of said more than one fluid conductor.
Jorgensen teaches two fluid conductors that are interleaved to form a single-sized lumen that are the same diameter (Para 0076-0078 and Fig. 7. 50 and 51 are interleaved and form a single-sized lumen with the same diameter) and are spaced apart as shown in figures 7-8 which are therefore capable of having a fluid flow of fluid flow between the two consecutive coil loops. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the fluid conductor of Deivasigamani to have more than one and to be interleaved to form lumens having the same diameter and spaced apart as taught by Jorgensen to have a 
Deivasigamani does not disclose a stationary plate, said stationary plate is disposed within said lumen of said structure, said stationary plate separating said lumen of said structure into an upstream portion and a downstream portion, a flue flow produced by said heat source upstream of said stationary plate traverses in a general direction of from said upstream portion to said downstream portion and said stationary plate configured to aid a flue flow of said heat source to flow through at least one opening between at least two consecutive finned loops composed of said more than one finned fluid conductor.
Hikichi teaches a stationary plate (Fig. 5b, partition plate 80) that separates an upstream side (42) and a downstream side (24) and is capable of traversing a flue flow and have the fluid flow through at least one opening between at least two consecutive loops (Fig. 5b). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the lumen of Deivasigamani with the partition plate of Hikichi to aid in directing the flow path of the flue flow (Para 0091).
With respect to claim 2, Deivasigamani, Jorgensen and Hikichi teach the heat exchanger of claims 1 as discussed above. Deivasigamani also discloses wherein at least one of said more than one finned fluid conductor is a coil (Fig. 2c, 19 is a coil).
With respect to claim 3, Deivasigamani, Jorgensen and Hikichi teach the heat exchanger of claims 1 as discussed above. Deivasigamani also discloses the heat source is a radial-fired burner (Para 0050).
With respect to claim 4, Deivasigamani discloses a heat exchanger (Fig. 2c) comprising a plate (Fig. 2c, 27), one finned fluid conductor (Fig. 2c, coil 19/18 has fins see figure 6), each finned fluid conductor is configured to receive a distinct flow of fluid (Fig. 2c, fluid flows into and out of the tube 18) and heat from only one heat source (Fig. 2c, radial fire burner 14), wherein said finned fluid conductor comprises a lumen having a diameter (Fig. 2c, 18/19 are coiled and make a lumen with a diameter) and said plate is configured to be disposed within said lumen to aid in direction a flue flow of said radial-fired burner to flow through at least one opening between two consecutive finned loops (Para 0121).
Deivasigamani discloses one fluid connector but does not disclose more than one fluid conductor that comprises a lumen having a diameter, said diameters of said lumens of said more than one fluid conductor are the same, said more than one fluid conductor are interleaved to form a structure of a single-sized lumen in which said only one heat source is disposed.
Jorgensen teaches two fluid conductors that are interleaved to form a single-sized lumen that are the same diameter (Para 0076-0078 and Fig. 7. 50 and 51 are interleaved and form a single-sized lumen with the same diameter). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the fluid conductor of Deivasigamani to have more than one that are interleaved to form lumens having the same diameter as taught by Jorgensen to have a larger cross-sectional area with less amounts of tubes to reduce the size of the heat exchanger and for ease of manufacturing (Para 0077-0078).

Hikichi teaches a stationary plate (Fig. 5b, partition plate 80) that separates an upstream side (42) and a downstream side (24) and is capable of traversing a flue flow and have the fluid flow through at least one opening between at least two consecutive loops (Fig. 5b). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the lumen of Deivasigamani with the partition plate of Hikichi to aid in directing the flow path of the flue flow (Para 0091).
With respect to claim 5, Deivasigamani, Jorgensen and Hikichi teach the heat exchanger of claim 4 as discussed above. Deivasigamani also discloses wherein at least one of said more than one finned fluid conductor is a coil (Fig. 2c, 18/19 is a coil).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot because the newly added reference Hikichi teaches the newly added claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763